Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 26, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed October 26, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00918-CV
____________
 
IN RE EDWARD EARL WEDDLE AND
EARL M. WEDDLE, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
October 19, 2006, relators Edward Earl Weddle and Earl M. Weddle
filed a petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relators asked this court to compel the Honorable Tony Lindsay, presiding judge
of the 280th Judicial District Court of Harris County, to set aside her October
16, 2006 ruling denying relators= motion for a jury trial.




Relators
have informed this court that the underlying case has settled and that they are
withdrawing their Petition for Writ of Mandamus.  We accordingly dismiss
relators= petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed October 26, 2006.
Panel consists of Justices Fowler,
Edelman, and Frost.